Citation Nr: 0533297	
Decision Date: 12/08/05    Archive Date: 12/30/05	

DOCKET NO.  00-20 198	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a sexual 
dysfunction.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1969 to 
January 1972.  He served in Vietnam from April 1970 to March 
1971.  

This matter initially came before the Board of Veterans' 
Appeals on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Medical Office and 
Regional Office Center (RO) in Wichita, Kansas.  In July 
2003, the Board remanded the appeal for additional 
evidentiary development.  That development is complete and 
the case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran has received clinical diagnoses of PTSD, and 
a reported stressor has been independently verified.

3.  Although the veteran underwent an elective meatotomy for 
removal of penile warts during service, and although he 
sustained a partial loss of sensation in the meatus as a 
result, the veteran is able to achieve erection and 
intercourse and he does not have a sexual dysfunction as a 
result of this surgery.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

2.  A sexual dysfunction was not incurred as a result of 
surgery performed during service.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

During the lengthy pendency of this appeal, the veteran has 
been provided formal VCAA notice.  He has been provided the 
regulations implementing VCAA and the laws and regulations 
regarding grants of service connection for his claimed 
disabilities in multiple statements of the case.  The veteran 
has been provided VA examinations which are adequate for 
rating purposes.  All known available records of the 
veteran's treatment with VA have been collected for review.  
The Board finds that VCAA has been satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f). 

PTSD:  The service personnel records reveal that the veteran 
was stationed in the Republic of Vietnam from April 1970 to 
March 1971.  His occupational specialty was ammunition 
apprentice.  There is no record or award documenting or 
establishing that the veteran served in combat with the 
enemy.  Personnel records do indicate that the veteran served 
in one campaign identified as the Vietnam "winter, spring, 
1970."  The service medical records do not document that the 
veteran was wounded or injured in Vietnam, or any complaint, 
finding, treatment, or diagnosis of an acquired psychiatric 
disorder at any time during service.  

Subsequent to service, a VA examination in December 1998 
contained an Axis I diagnosis of depressive disorder, not 
otherwise specified with "some symptoms of post-traumatic 
stress disorder."  However, multiple subsequent treatment 
records clearly contain diagnoses of PTSD attributable to the 
veteran's service in Vietnam.  These records also report 
major depressive disorder, secondary to PTSD.  

During the lengthy pendency of this appeal, numerous attempts 
were made to corroborate the veteran's reported stressors.  
Many of the veteran's written statements reporting stressors 
were long narratives which were very difficult to follow, and 
which failed to provide sufficient specificity with respect 
to names, dates, times, places and incidents, sufficient for 
stressor verification.  However, one of the veteran's 
reported stressors was being subject to mortar attacks while 
stationed at Phu Bai with the 571st Ordnance Company.  In 
December 2000, the US Armed Services Center for Research of 
Unit Records corroborated two separate enemy 122-millimeter 
rocket attacks on Phu Bai in August 1970, at a time when the 
veteran was assigned to that station.  Accordingly, a 
reported stressor having been verified, a competent clinical 
diagnosis having been made, and such diagnosis having been 
related to the veteran's service in Vietnam, an award of 
service connection for PTSD is warranted in accordance with 
38 C.F.R. § 3.304(f).  

Sexual Dysfunction:  The service medical records note that in 
March 1971, the veteran sought treatment for meatal warts.  
At that time, he reported difficulty in achieving orgasm 
during sex, and it was noted that this might be a 
psychological problem, and he was noted to be having marital 
problems.  It was also noted that there was no voiding 
difficulties at the time.  The veteran was provided a 
meatotomy for removal of the wart(s).  Records following this 
surgery indicate that the veteran had a normal postoperative 
course, and no other therapy was needed.  There is no record 
following the veteran's postoperative recovery indicating 
that he had any adverse postoperative residuals.  The 
physical examination for service separation noted no adverse 
residual disability attributable to the meatotomy.

A September 1999 VA general medical examination noted that 
the shaft of the veteran's penis was normal, and that the 
meatus was patent without discharge or drainage of urine, 
although the opening was approximately twice the normal size.  

An August 1999 VA genitourinary examination contained the 
veteran's complaint that following this procedure, he had 
decreased sensation of the glans penis.  The veteran reported 
that this had a negative impact on his sex life, but he 
clearly also reported he was able to have coitus.  Vaginal 
penetration and ejaculation were possible.  This examination 
did not result in a positive finding of sexual dysfunction; 
the only result from the surgery during service was a 
partial, but not complete, loss of sensation.  

In June 2003, the veteran was provided another VA 
genitourinary examination.  Again, the veteran reported that, 
since the original meatotomy, the residual was a decreased 
sensation.  There was no impotence.  Vaginal penetration and 
ejaculation were possible.  The testicles, epididymis and 
spermatic cords were normal with no palpable masses.  The 
meatus was enlarged but without deformity.  The testicles 
were of normal size and shape.  Examination revealed what was 
documented as normal sensation and reflexes.  The diagnosis 
was that the veteran did not have an erectile dysfunction 
secondary to the meatotomy he had while in service. 

A clear preponderance of the evidence is against the 
veteran's claim for sexual dysfunction.  The competent and 
objective medical evidence on file shows that the veteran 
requested an elective operation for removal of warts on the 
meatus during service, and that following this surgery, he 
sustained a partial loss of sensation.  Although the veteran 
complaints that this loss of sensation interferes with his 
sex life, multiple VA examinations confirm that he can obtain 
erection, penetration and orgasm.  An actual sexual 
dysfunction is not clinically identified.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a sexual dysfunction is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


